Certiorari to the Supreme Court of California. Petition for cer-tiorari and motion for leave to proceed in forma pauperis were granted October 21, 1957. 355 U. S. 853. Counsel filed a brief on behalf of petitioner March 7, 1958, and the case was scheduled for argument by such counsel during the session of this Court beginning May 19, 1958. The case was argued on behalf of petitioner by such counsel on May 21, 1958. No request for appointment of counsel has been made to this Court other than that by motion filed May 2, 1958, by counsel for petitioner suggesting his own appointment. The motion is denied for lack of a timely showing of a need for an appointment.